
	
		II
		111th CONGRESS
		2d Session
		S. 3438
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Reid (for himself,
			 Mr. Ensign, Mr.
			 Harkin, Mr. Tester,
			 Mr. Bennet, and Ms. Klobuchar) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To promote clean energy infrastructure for
		  rural communities. 
	
	
		1.Short titleThis Act may be cited as the
			 Clean Transmission for Rural
			 Communities Act of 2010.
		2.Transmission for renewables
			(a)Clarification of qualified facilities for
			 clean renewable energy bonds
				(1)In generalSection 54C(d)(1) of the Internal Revenue
			 Code of 1986 is amended by inserting , or a facility primarily for the
			 purpose of interconnecting one or more such qualified facilities to a
			 high-voltage transmission line after electric
			 company.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to bonds issued after the date of enactment of this
			 Act.
				(b)Tax-Exempt financing of certain electric
			 transmission facilities
				(1)In generalSubsection (a) of section 142 of the
			 Internal Revenue Code of 1986 is amended—
					(A)by striking or at the end of
			 paragraph (14),
					(B)by striking the period at the end of
			 paragraph (15) and inserting , or, and
					(C)by adding at the end the following new
			 paragraph:
						
							(16)qualified electric transmission
				facilities.
							.
					(2)DefinitionSection 142 of such Code is amended by
			 adding at the end the following new subsection:
					
						(n)Qualified electric transmission
				facilities
							(1)In generalFor purposes of subsection (a)(16), the
				term qualified electric transmission facility means any electric
				transmission facility which is—
								(A)owned by—
									(i)a State or political subdivision of a
				State, or any agency, authority, or instrumentality of any of the foregoing,
				providing electric service, directly or indirectly to the public, or
									(ii)a State or political subdivision of a State
				expressly authorized under State law to finance and own electric transmission
				facilities, and
									(B)primarily for the purpose of
				interconnecting one or more renewable energy facilities to a high-voltage
				transmission line.
								(2)TerminationSubsection (a)(16) shall not apply with
				respect to any bond issued after December 31,
				2011.
							.
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to bonds issued after the date of enactment of this
			 Act.
				
